UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7568


RAFAEL ROMERO,

                 Petitioner - Appellant,

          v.

WARDEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00036-JFM)


Submitted:   April 24, 2014                   Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael Romero, Appellant Pro Se.             Barbara Slaymaker Sale,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rafael      Romero,    a     federal     prisoner,         appeals     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.        We    have    reviewed    the    record      and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Romero v. Warden, No. 1:13-cv-00036-JFM

(D. Md. Aug. 22, 2013).            We deny Romero’s motion for this court

to   order   a   missing      document    and   his   motion      to    amend.      We

dispense     with      oral    argument    because       the    facts     and     legal

contentions      are   adequately       presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2